ILumpkiN, J.
1. Where a ground of a motion for a new tidal alleged that the court erred in admitting in evidence, over objection, the warehouse book of a certain company, in the absence of any evidence as to the correctness thereof, as movant contends, while kept by a named person, “it being the entries made by him that were sought to be proven by the books,” and where such ground stated that “movants contend” that the •admission of the evidence was error because the rules of law laid down for the introduction of books of account were not complied with, but neither set out the entries alleged to be inadmissible, nor showed that this ground of objection was urged at the time when the evidence was tendered, such ground does not raise any question for adjudication by this court.
2. The ground of the motion for a new trial, alleging that certain evidence was admitted which was objected to as hearsay, was not mentioned in the brief of counsel for the plaintiffs in error, and will be treated as not urged.
■3. The verdict is supported by the evidence.

Judgment affirmed.


All the Justices concur.